MEMORANDUM **
The district court did not err by denying Appellant’s motion to suppress. California law did not require the officers to issue a citation for the vehicle code violation giving rise to the inventory search of Appellant’s vehicle. See People v. Burch, 188 Cal.App.3d 172, 232 Cal.Rptr. 502 (1986). The failure of police to cite Appellant for driving without a license does not render the evidence subject to suppression in this case. Accordingly, Sanchez-Adrade’s conviction is AFFIRMED.
Because Sanchez-Andrade did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, —-— (9th Cir.2005) (en banc).
AFFIRMED in part; REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.